Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 3/4/2021.  Claims 1-20 are currently pending within this application.

Allowable Subject Matter
2.	Claims 1-20 are allowed.

3.	The following is an Examiner’s statement for the reasons of allowance:

4.	Independent claims 1, 16, and 20 are directed towards methods and a system and a data-storage device that include/perform the operations of at least “receiving a pair of images, including a first image and a second image; registering the pair of images to generate a pair of registered images, including a first registered image corresponding to the first image and a second registered image corresponding to the second image; normalizing the pair of registered images using a histogram-based normalization process to generate a pair of normalized images, including a first normalized image corresponding to the first registered image and the first image and a second normalized image corresponding to the second registered image and the second image; and applying a digital-image-difference operation to the pair of normalized images to generate a difference image”. 
	The cited and considered prior art, specifically Boehm (US PGPub 2018/0350051) that discloses receiving a non-normalized image including first pixels and non-normalized intensities, each of the first pixels being characterized by one of the non-normalized intensities; determining a subtraction histogram, the subtraction histogram being configured to map a first intensity to a difference between a relative frequency of the first intensity and a relative frequency of a second intensity, the first intensity being one of the non-normalized intensities and the second intensity being one of the non-normalized intensities; providing a normalized image including second pixels and normalized intensities based on the non-normalized image and based on the subtraction histogram, each of the second pixels being characterized by one of the normalized intensities, 
	And Wang (US PGPub 2015/0154755) that discloses an image registration method for image registering at least one source image to enable the images to be registered in the same coordinate system, the method comprising: (a) performing image normalization on a source image and generating a normalized image; (b) retrieving at least one color-deconvoluted image from color-deconvoluting the source image; (c) determining at least one image feature from the at least one color-deconvoluted image; (d) comparing the at least one image feature of the at least one color-deconvoluted image with a target image, and generating a relative matching structural feature result; and (e) transforming the normalized image into a register image according to the matching structural feature result, 
	And Knapp (US Patent 9002134) that discloses a method of processing an image, comprising: normalizing the image, including resizing the image and adjusting the image bit depth, to obtain a pre-normalized image; obtaining from the pre-normalized image, by an automated processing device, multiple component images, using multi-scale decomposition; performing gray-scale registration based on the multiple component images, wherein the gray-scale registration includes performing histogram matching of the multiple component images in accordance with a target distribution corresponding to at least one histogram obtained based on at least one other image; removing unwanted information from the image using the multiple component images; normalizing the image based on the multiple component images; and enhancing the image by combining a result of the normalizing with a coarse residual component comprising low-frequency information, wherein the combining includes: multiplying the result of the normalizing by a first factor computed based on a quantized and scaled version of the coarse residual component and on a quantized and scaled version of the result of the normalizing; and multiplying the coarse residual component by a scalar design parameter for dynamic range reduction, 
	And Li (US PGPub 2019/0043176) that discloses obtaining a first image; generating a first histogram information based on the first image; obtaining a first parameter and a second parameter of the first image based on the first histogram information; performing a weighted calculation based on the first parameter and the second parameter to determine a restriction parameter; performing a contrast limited histogram equalization processing on the first histogram information by using the restriction parameter to generate a second histogram information; and adjusting the first image based on the second histogram information and a mapping curve to generate a second image with contrast enhancement effect, 	
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 16, and 20 are allowed.
	Claims 2-15 and 17-19 are allowed for being dependent upon claims 1 and 16.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664